Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 13, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159813(39)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  JOSEPH S. BELL,                                                                                      Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
             Plaintiff-Appellant,                                                                      Megan K. Cavanagh,
                                                                    SC: 159813                                          Justices
  v                                                                 COA: 341858
                                                                    MCAC: 14-000081
  CITY OF SAGINAW,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of the Michigan Self-Insurers’ Association
  to file an answer amicus curiae to the motion for reconsideration is GRANTED. The
  amicus answer submitted on December 11, 2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 13, 2019

                                                                               Clerk